Citation Nr: 1634189	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for migraines, claimed as headaches, to include as secondary to hypertension.

2.  Entitlement to service connection for a right calf strain.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to lumbar degenerative disc disease and hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service in the Navy from May 1977 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In October 2014, the Board remanded the case to obtain any relevant medical records and afford the Veteran VA examinations to obtain opinions on the matters on appeal.  In August 2015, the Board remanded the case for updated VA medical records and to obtain an addendum opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another remand is necessary as VA has not yet met its statutory duty to assist the Veteran in obtaining evidence to substantiate his claims.  

In the August 2015 remand, the Board requested that the AOJ obtain updated VA medical records and an addendum opinion from the examiner who conducted the December 2014 VA DBQ.  In September 2015, the AOJ obtained additional VA medical records and an addendum opinion.  

After review, the Board finds that the examiner did not provide adequate responses to the requested opinions.

The examiner opined that the Veteran's migraine disability did not have its onset in service and was not the result of or caused by any injury or disease that occurred in service.  The examiner stated that there were no complaints or evaluations of headaches due to jet fumes in the service treatment records.  

While the Board appreciates the examiner's opinion, it is inadequate.  The examiner based the opinion in large part on the lack of documentation of headaches in the service treatment records.  However, the Veteran is competent to report that he had headaches in service.  Thus, the AOJ should request a supplemental opinion from a different examiner that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Also, the examiner did not provide an opinion on whether the Veteran's migraines are secondary to the now service-connected hypertension.  The December 2014 VA DBQ for hypertension reflects the Veteran's statement that he has headaches due to chronic elevated blood pressure.  Thus, an opinion on this matter should also be obtained.

With respect to the right calf strain, the examiner was asked to provide an opinion in light of the highly stringent standard of clear and unmistakable evidence that the Veteran's disease or injury existed prior to service and was not aggravated by service.  However, the examiner reiterated the prior opinion that the Veteran does not have a right calf disorder that is at least as likely as not attributable to service.

While the Board appreciates the examiner's opinion, and the rationale that there were no objective findings of a right calf disorder on examination, it is inadequate.  Despite the normal findings on examination, the Veteran has reported having right calf pain and swelling after repeated running and marching in service and having similar symptoms intermittently over the years that resolve with pain medication and bandage wraps.  Thus, the requested opinion is still needed, in compliance with the prior remand.  Stegall, 11 Vet. App. 268.  Moreover, upon further review, as the Veteran's disorder appears to be one of a muscle disability, he should be afforded a muscle examination to ensure a proper opinion.

With respect to the erectile dysfunction, the examiner opined that the Veteran's erectile dysfunction did not have its onset in service and was not caused by any incident that occurred in service, including exposure to jet fuel and toxic fumes.  The examiner noted the service treatment records showing complaints of burning on urination but stated that those symptoms were diagnosed as nonspecific urethritis and the separation examination did not indicate erectile dysfunction.  The examiner also opined that the Veteran's erectile dysfunction was not caused or worsened by lumbar degenerative disc disease or hypertension.  

While the Board appreciates the examiner's opinion, it is inadequate.  The examiner based the opinion in large part on the lack of documentation of erectile dysfunction in the service treatment records.  However, the Veteran is competent to report that he had loss of erections in service.  Also, the examiner did not provide an adequate rationale for the opinion regarding secondary service connection.  Thus, the AOJ should request a supplemental opinion from a different examiner that addresses the above, in compliance with the prior remand.  Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for an examiner who has not previously examined the Veteran to review the claims folder for a supplemental opinion.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  Based on the review of the claims folder, the examiner should determine the following:

(a) Migraines:

(i)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraine disability (1) had its onset during service, or (2) results from or was caused by any injury or disease that occurred in service, including exposure to jet fuel and toxic fumes?  The examiner must support any conclusion reached with an explanation (rationale).  Please discuss the Veteran's statement that he had headaches in service.

(ii)  Provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine disability was caused by his service-connected hypertension?  The examiner must support any conclusion reached with an explanation (rationale).  Please discuss the December 2014 VA DBQ for hypertension showing the Veteran's statement that he has headaches due to chronic elevated blood pressure.  

(iii)  If the examiner determines that the Veteran's migraine disability was not caused by his service-connected hypertension, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his migraine disability was chronically worsened by his hypertension.  The examiner must support any conclusion reached with an explanation (rationale).  

(b) Erectile Dysfunction:

(i)  Provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset during service, or was otherwise caused by any incident that occurred during service, including exposure to jet fuel and toxic fumes.  The examiner must support any conclusion reached with an explanation (rationale).  Please discuss the Veteran's statement that he was told by his doctors that his erectile dysfunction could be due to exposure to jet fuels and other toxic chemicals.

(ii)  Provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his service-connected lumbar degenerative disc disease or hypertension.  The examiner must support any conclusion reached with an explanation (rationale).  Please discuss the Veteran's statement that he was told by his doctors that his erectile dysfunction could be due to his hypertension. 

(iii)  If the examiner determines that the Veteran's erectile dysfunction was not caused by his service-connected lumbar degenerative disc disease or hypertension, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his erectile dysfunction was chronically worsened by his lumbar degenerative disc disease or hypertension.  The examiner must support any conclusion reached with an explanation (rationale).  

2.  Schedule the Veteran for a VA muscle examination to determine the nature and etiology of any disability of the right calf, to include a right calf strain.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  Even if no current disability of the right calf is found, the examiner must completely address the following:

(i)  Is it clear and unmistakable (undebatable) that the Veteran had a right calf disability prior to entering service?  Any conclusion reached must be supported by an explanation (rationale).

(ii)  If the answer to "i" is yes, then is it clear and unmistakable (undebatable) that the Veteran's pre-existing right calf disorder was not chronically worsened during his service?  The examiner should address the Veteran's June 1977 and August 1977 in-service complaints regarding his right calf.  Any conclusion reached must be supported by an explanation (rationale).  The examiner is cautioned that the wording of this request, in the negative, is unusual but intentional and due to legal requirements

(iii)  If the examiner does not determine that it is clear and unmistakable that the Veteran's pre-existing right calf disorder was not chronically worsened during his service, then the examiner must provide an opinion as to whether it is clear and unmistakable (undebatable) that any worsening was due to the natural progression of that disorder.  Any conclusion reached must be supported by an explanation (rationale).  The examiner is cautioned that the wording of this request, in the negative, is unusual but is intentional and due to legal requirements. 

(iv)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right calf disability is related to any symptomatology involving the right calf that the Veteran had during service? 

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, furnish to the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

